April 20, 2012


Mr. Craig A. Morgan
Attorney at Law
718 Sunfish
Austin, TX 78734-4410
Mr. Gregory D. Jordan
Law Offices of Gregory D. Jordan
5608 Parkcrest Drive, Suite 310
Austin, TX 78731

RE:   Case Number:  10-0426
      Court of Appeals Number:  03-08-00626-CV
      Trial Court Number:  C-1-CV-07-013578

Style:      SAFESHRED, INC.
      v.
      LOUIS MARTINEZ, III

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle   |
|   |Ms. Dana DeBeauvoir   |
|   |Ms. Linda Boston      |
|   |Schlueter             |
|   |Ms. Deborah J. La     |
|   |Fetra                 |